             Case 2:15-cv-01175-RSL Document 188 Filed 08/27/20 Page 1 of 6



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8          YESENIA PACHECO, et al.,                          CASE NO. C15-1175RSL

 9                                 Plaintiffs,                ORDER FOR REMOTE CIVIL
                                                              BENCH TRIAL
10                 v.

11          UNITED STATES OF AMERICA,

12                                 Defendant.

13

14          The court orders the following procedures and protocols for a remote trial starting on

15   September 14, 2020, at 9:00 a.m.

16          A. Trial format

17                      Remote

18                      The entire trial will take place using the ZoomGov.com platform. The parties,

19                      counsel, and witnesses will not be physically present in the courtroom.

20                      The public will have access to an audio broadcast of the proceedings via a link
21                      published on the court’s trial calendar. If the parties agree and consent to a
22                      video broadcast of the trial (agreement = video and audio broadcast for the
23                      public; no agreement = audio broadcast only for the public), they shall so
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 1
            Case 2:15-cv-01175-RSL Document 188 Filed 08/27/20 Page 2 of 6



 1                     notify the courtroom deputy at Kerry_Simonds@wawd.uscourts.gov by 10:00

 2                     a.m. on September 4, 2020.

 3         B. Preparation

 4                     Counsel shall review the King County CLE tutorials modified for federal

 5                     court located at

 6                     https://www.youtube.com/playlist?list=PLQQODreSvdKHWF4JsOIQp8zMJ

 7                     Mt9ulM-2 and familiarize themselves with:

 8                             ZoomGov.com

 9                             Box.com

10                     Testimony will be heard from 9:00-11:00 a.m. and 2:00-4:00 p.m. on Monday

11                     through Friday.

12                     Parties and counsel are to participate on September 8, 2020, at 10:00 a.m. with
13                     the court and its IT representative for a technology check. The courtroom
14                     deputy will supply the invitation link for those participating.
15                     Counsel shall ensure that they and each witness have the hardware, software,
16                     data bandwidth, and internet access required to testify remotely based on the
17                     minimum system requirements posted at
18                     https://www.wawd.uscourts.gov/attorneys/remotehearings. Counsel shall also
19                     ensure that parties and witnesses have an alternative means of communicating
20                     with each other outside the ZoomGov.com platform (e.g., a cellphone).
21         C. Record
22
                       The court will provide a court reporter for the trial and a link to the audio
23
                       (and, with consent, video) broadcast of the proceedings. No portion of the
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 2
            Case 2:15-cv-01175-RSL Document 188 Filed 08/27/20 Page 3 of 6



 1                   hearing shall be recorded or broadcast, in whole or in part, in any other

 2                   fashion by any participant, witness, or public observer.

 3                   The parties and counsel agree that they will not record, via audio, video or

 4                   screenshot, or permit any other person to record, via audio, video or

 5                   screenshot, the hearing or any part of it. The parties and counsel will ensure

 6                   that each additional attendee at the hearing for which that party is responsible

 7                   also acknowledges and agrees to this prohibition on recording.

 8         D. Witnesses and Participants

 9                   Counsel shall email the courtroom deputy at

10                   Kerry_Simonds@wawd.uscourts.gov and provide the following for each

11                   party, attorney, or witness who will appear remotely:

12                           Name

13                           Email address

14                           Phone number
15                           Participant status (party, attorney, or witness)
16
                         The courtroom deputy will then supply the invitation link for those
17
                     participating. When a participant remotely accesses the trial, the participant
18
                     will first enter a virtual waiting room. The courtroom deputy will admit
19
                     participants to the virtual court proceeding from the virtual waiting room.
20
                     Counsel will be responsible for notifying witnesses when they are expected to
21
                     report to the virtual waiting room. Counsel shall have a second witness on call
22
                     at all times to testify in case a witness’ connection is lost or other technical
23
                     difficulties arise.
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 3
            Case 2:15-cv-01175-RSL Document 188 Filed 08/27/20 Page 4 of 6



 1         E. Exhibits

 2                   All exhibits will be uploaded by counsel to the “Box.com” website via a link

 3                   that the courtroom deputy will email to counsel prior to the trial start date.

 4                   Two hard copies shall be delivered to the U.S. Courthouse at 700 Stewart

 5                   Street, Seattle, WA 98101 before 4:00 p.m. on September 9, 2020.

 6                   Each witness testifying shall have a hard copy of any exhibit they will be

 7                   expected to use or examine during the trial.

 8                   The witness will not access the exhibits until instructed by examining counsel.

 9                   Counsel or a pro se party shall certify that exhibits uploaded and the exhibits
10                   produced in hard copy are identical.
11                   The courtroom deputy will download each exhibit as it is admitted to create
12                   the court’s record.
13                   Depositions expected to be used for impeachment or trial testimony shall be
14
                     delivered to the court under seal before 4:00 p.m. on September 9, 2020.
15
                     The parties must comply with LCR 32 for the use of depositions at the trial,
16
                     including video depositions.
17
                     The court shall be notified if a video deposition is to be used as substantive
18
                     evidence, and the video must be provided to the Court before 4:00 p.m. on
19
                     September 9, 2020.
20
           F. Professionalism During the Trial
21
                     Ambient Noise Protocols
22
                            When the court, counsel, or a witness is speaking, please avoid
23
                            interrupting the speaker.
24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 4
            Case 2:15-cv-01175-RSL Document 188 Filed 08/27/20 Page 5 of 6



 1                         Upon admission to the ZoomGov.com platform, participants shall

 2                         mute their microphones and activate microphones when directed by

 3                         the court (e.g. a witness shall activate the microphone when testifying

 4                         as shall the examining and defending attorneys during witness

 5                         testimony).

 6                         All participants who are not actively being questioned as a witness,

 7                         asking questions of a witness, defending a witness, or providing or

 8                         responding to opening statements, closing arguments, or other

 9                         arguments, shall maintain their audio on mute to limit potential

10                         interruptions. The video hearing host also will have the ability to mute

11                         and unmute any participant if needed.

12                         Any participants using multiple devices in a single workspace to

13                         access the trial should avoid audio feedback issues by, e.g., only using

14                         the microphone and speakers on one device at a time, or utilizing

15                         headphones.

16                         To the extent possible, remote trial participants should conduct

17                         themselves in the same way they would if they were physically present

18                         in a courtroom. Remote participants should silence electronic devices

19                         other than devices necessary to remote participation, and generally

20                         take steps to minimize anything in their remote workspace that would

21                         distract from the integrity of the proceedings. The Court understands

22                         that conducting trial from one’s home, for example, presents many

23

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 5
            Case 2:15-cv-01175-RSL Document 188 Filed 08/27/20 Page 6 of 6



 1                           challenges. The court asks all remote participants to do their best to

 2                           maintain professionalism in order to conduct a fair and efficient trial.

 3                   Objections

 4                   When an objection is made, the witness shall stop talking and let the court rule

 5                   on the objection.

 6                   Disconnection

 7                           In the event that the court, a party, counsel, a witness, or anyone else

 8                           necessary to the proceedings becomes disconnected from the remote

 9                           trial, the trial will stop while the connection is reestablished.

10                           Counsel must ensure that a witness has an alternative means of

11                           communicating with counsel (e.g., a cellphone) in the event of

12                           disconnection.

13                   Appropriate dress
14                   Parties, witnesses, and counsel are to dress in the same manner as they would
15                   in a live courtroom.
16                   Screen Names
17                   When remotely accessing the trial, remote participants should ensure that their
18                   screen name indicates their actual name.
19

20         Dated this 27th day of August, 2020.
21

22
                                                  A
                                                  Robert S. Lasnik
                                                  United States District Judge
23

24


     ORDER FOR REMOTE CIVIL BENCH TRIAL - 6
